             Case 1:19-cv-05477-LJL Document 9 Filed 09/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                                           9/17/2020

---------------------------------------------------------------------- X
                                                                       :
ANNA M. FARION.,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-cv-5477 (LJL)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
BRIAN R. EZZO and ANGELO EZZO,                                         :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        The complaint in this case was filed on June 12, 2019. The docket does not contain a

certificate of service and no Defendant has appeared. The Court scheduled and held an Initial

Pretrial Conference for August 25, 2020 at which no party appeared. Subsequently, the Court

issued an order, at Dkt. No. 8, rescheduling the Initial Pretrial Conference for September 17,

2020, and indicating that if Plaintiff did not appear at the rescheduled conference, the case would

be dismissed for failure to prosecute. Plaintiff did not appear at the September 17, 2020

conference.

        Federal Rule of Civil Procedure 41 “permits the Court to dismiss an action sua sponte for

failure to prosecute . . . or failure to comply with an order of the Court.” Edwards v. Horn, 2012

WL 1292672, at *1 (S.D.N.Y. Apr. 13, 2012), report and recommendation adopted, 2012 WL

1592196 (S.D.N.Y. May 4, 2012); Fed R. Civ. P. 41; see LeSane v. Hall's Sec. Analyst, Inc., 239

F.3d 206, 209 (2d Cir.2001) (“[I]t is unquestioned that Rule 41(b) also gives the district court

authority to dismiss a plaintiff's case sua sponte for failure to prosecute[.]”). “Dismissal for lack
           Case 1:19-cv-05477-LJL Document 9 Filed 09/17/20 Page 2 of 3




of prosecution or for failure to comply with an order of the court is a matter committed to the

discretion of the district court.” Caussade v. United States, 293 F.R.D. 625, 629 (S.D.N.Y. 2013)

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 633, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962)).

       In this Circuit, a court must consider five factors when determining whether dismissal for

failure to prosecute is appropriate: whether (1) the plaintiff’s failure to prosecute caused a delay

of significant duration; (2) plaintiff was given notice that further delay would result in dismissal;

(3) defendant was likely to be prejudiced by further delay; (4) the need to alleviate court calendar

congestion was carefully balanced against plaintiff's right to an opportunity for a day in court;

and (5) the trial court adequately assessed the efficacy of lesser sanctions. Lewis v. Rawson, 564

F.3d 569, 576 (2d Cir. 2009).

       Dismissal of this case for failure to prosecute is appropriate under these factors. Plaintiff

appears not to have made service on Defendant within 90 days, as is required by Federal Rule of

Civil Procedure 4(m). Plaintiff has not prosecuted its case at all for more than 14 months.

“There is no fixed period of time that must elapse before a plaintiff’s failure to prosecute

becomes substantial enough to warrant dismissal,” Caussade, 293 F.R.D. at 629 (citation

omitted), but “[d]elays of several months” have been found sufficient. Id. (collecting cases).

Plaintiff was given notice in the Court’s order at Dkt. No. 8 that failure to appear at the

September 17, 2020 conference would result in dismissal. Although there is no specific evidence

on the record that delay will prejudice Defendant—indeed, there is no record beyond the

Complaint and the Court’s orders—“[p]rejudice to defendants resulting from unreasonable delay

may be presumed.” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir. 1982). Finally,

the Court has “already given [Plaintiff] an opportunity to proceed with this action so that it

would be decided on the merits,” and Plaintiff’s “failure to prosecute and . . . failures to appear at




                                                  2
           Case 1:19-cv-05477-LJL Document 9 Filed 09/17/20 Page 3 of 3




court-ordered conferences demonstrate that any lesser sanction would be ‘an exercise in

futility.’” Edwards, 2012 WL 1292672, at *2 (quoting Koch v. Rodenstock, 2010 WL 2010892,

at *7 (S.D.N.Y. Apr. 23, 2010), report and recommendation adopted, 2010 WL 2010900

(S.D.N.Y. May 18, 2010).

       For the foregoing reasons, the case is dismissed for failure to prosecute. The Clerk of

Court is respectfully directed to close the case.



SO ORDERED.

Dated: September 17, 2020                               _______________________
       New York, New York                                          LEWIS J. LIMAN
                                                               United States District Judge




                                                    3
